The only questions herein presented require an examination of the evidence and that *Page 136 
is not before us. The document attached to the transcript 1.  which purports to be an original bill of exceptions containing the evidence is inserted in the transcript after the clerk's certificate, is not certified by that official and is therefore not a part of the record. Pahmeier v. Rogers
(1936), 102 Ind. App. 480, 1 N.E.2d 287; Mercantile DiscountCorp. v. Clark (1922), 78 Ind. App. 313, 135 N.E. 490.
On August 31, 1942, the appellant filed a petition in this court praying that this court issue an order to the clerk of Hancock Circuit Court directing and commanding him to 2.  certify to this court the original bill of exceptions containing the evidence filed in the trial court. The record discloses that appellant's motion for a new trial was overruled May 8, 1942. Therefore his time for taking an appeal expired on August 6, 1942. His petition for an order to the clerk to correct the transcript, coming after the time for appeal has expired, is too late. Pahmeier v. Rogers, supra.
Judgment affirmed.
NOTE. — Reported in 43 N.E.2d 874.